Citation Nr: 1536704	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to August 1994.  

This matter came before the Board of Veterans' Appeals  (hereinafter Board) on appeal from an August 2009 rating decision, by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in March 2012, the Veteran requested a personal hearing by videoconference.  The record indicates that the Veteran was scheduled to testify at a Board hearing in December 2012.  However, in a statement dated in November 2012, the Veteran requested that his hearing be canceled and asked that a decision be made based on the evidence of record.  

In May 2013, the Board remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in June 2013.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that this case must be returned to the AOJ to ensure substantial compliance with the Board's May 2013 remand directives.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  

When the case was before the Board in May 2013, it was determined that the assigned service-connected disability ratings as they existed at that time failed to meet the schedular standards for TDIU under 38 C.F.R. § 4.16(a).  However, where the Veteran's combined ratings fail to meet these service-connected-disabilities schedular rating requirements for 38 C.F.R. § 4.16(a), his claim for a total rating may be considered on an 'extra-schedular basis' under 38 C.F.R. § 4.16(b).  Pursuant to 38 C.F.R. § 4.16(b), a total disability rating for compensation may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

In May 2013, the Board noted that the only medical opinion of record addressing the issue of unemployability was a statement from a VA doctor, dated in June 2011, who stated that he Veteran was under his care for chronic medical problems including fibromyalgia, gout, hepatitis C and GERD.  The examiner stated that the Veteran was probably not able to find and maintain gainful employment at this time.  The Board observed that the medical opinion cited only to the Veteran's non-service connected disabilities.  It was also observed that the effects of the Veteran's service-connected disabilities were not noted but also not specifically excluded.  Consequently, it was determined that a remand was necessary to afford the Veteran an examination in order to determine whether or not his service-connected disabilities render him unemployable.  

In the May 2013 remand, the Board instructed the RO to schedule the Veteran for an appropriate examination in order to determine whether or not his service-connected disabilities render him unemployable.  The examiner was asked to note all of the Veteran's service-connected disabilities and, at the conclusion of the examination, provide an opinion as to whether the service-connected disabilities prevent him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  The RO was also asked to consider whether or not referral to the Director of C&P Service for extraschedular consideration was appropriate.  

Pursuant to the remand instructions, the Veteran was afforded a VA examination in June 2013.  Following an examination of the right shoulder, the examiner stated that the claimed condition of right shoulder arthritis, post acromioclavicular separation/surgery is limited as follows: physical work that can safely be performed is limited to no overhead pulling/pushing, no climbing ladders, no lifting more than 25 pounds, and no use of impact tools in the right hand; and sedentary work involving the use of hands was not limited.  His claimed condition does not preclude him from performing activities with the above limitations.  With respect to the bilateral knee disorder, the examiner stated that physical work that can be safely performed was limited due to the knee condition; and sedentary work involving the use of hands was not limited but must allow change of position from sitting to standing and walking as need for comfort.  The examiner stated that the Veteran's bilateral knee conditions do not preclude him form performing activities within the above limitations.  The examiner further stated that the Veteran's claimed condition of bilateral knee surgical scars does not preclude the ability to perform physical or sedentary work.  

Although the VA examination reports in June 2013 indicated that the Veteran's degenerative joint disease of the knees and shoulder arthritis place certain limitations of the Veteran's ability to work, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the Veteran's claim for a TDIU.  Further development is, therefore, necessary.  

Moreover, as noted above, the Board's May 2013 remand required the RO or AMC to consider whether referral for consideration of the TDIU claim by the Director, Compensation and Pension Service, was appropriate.  The RO did not refer the case to the Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Rather, following the June 2013 examination development, the AMC by the June 2013 SSOC concluded that the evidence did not show that the Veteran was unemployable due to service-connected disabilities.  Thus, it is apparent that there was no consideration as to whether to refer the Veteran's claim to the Under Secretary for Benefits or to the Director, C&P Service for extraschedular consideration.  Thus, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, additional VA treatment reports dated from January 2014 through May 2014 were received at the Board in June 2014.  As the Veteran and his representative have not waived any Agency of Original Jurisdiction consideration of evidence received since issuance of the June 2013 SSOC wherein the RO addressed the TDIU claim on appeal, the Board has no discretion but to remand the claim.  See 38 C.F.R. § 20.1304(c) (2014).  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions: 
 
1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his TDIU claim. 
 
2.  With the Veteran's authorization and assistance, as appropriate, obtain any additional VA and private treatment and examination records not yet associated with the claims file.  

3.  Thereafter, the Veteran should be afforded a VA examination to address the impact of all the Veteran's service-connected disabilities, taken as a whole, on his capacity for substantially gainful employment.  A list of current service-connected disabilities should be provided to the examiner.  The claims folders including a copy of this Remand must be made available to the examiner for review for the examination.  Any additional indicated tests and studies should be conducted to the extent necessary to address questions of employment impairments due to service-connected disabilities.  The examiner should provide an explanation with supportive reasoning and factual bases for his or her diagnoses, assessments, and opinions.  The examination report and opinions provided should be informed by review of all the evidence, including past treatment and examination records and lay evidence.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, in light of all of the evidence received, the AOJ should readjudicate the issue of entitlement to TDIU.  Referral to the Director of Compensation and Pension Service, must be considered if the schedular disability ratings requirements under 38 C.F.R. § 4.16(a) are not met.  If the TDIU benefit is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted since the June 2013 SSOC, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



